Title: General Orders, 5 January 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Jany 5th 1776
Parole Hancock.Countersign Adams.


The Majors of Brigade, to order the Adjutants to be exact, and punctual, in making their Weekly Returns of the Strenght of each regiment; Also a seperate Return of the Numbers inlisted in the course of last week, at Orderly time to morrow—The weekly Returns to be according to the Form lately sent by the Adjutant General.
The Regimentals, which have been made up, and drawn for, may be delivered to the respective Colonels by the Qr Mr General, to the Order of those Colonels, who drew them at such prices, as they have cost the Continent, which is much cheaper than could otherwise be obtained—As nothing adds more to the Appearance of a man, than dress, and a proper degree of cleanliness in his person; the General hopes and expects, that each Regiment will contend for the most Soldierlike appearance: He is also very desirous of having the Men instructed, as speedily as possible in all parts of their duty, & recommends it to all the Colonels, to be very careful in the choice of their Non-Commissioned Officers; and to their Captains, to divide their Companies into small squads, appointing a Serjeant and Corporal

to each, from whom the utmost diligence is expected—Those Serjeants and Corporals are by no means to suffer the Arms, and Accoutrements of any man in their Squads, to be dirty, or unfit for use, and as far as in them lies, to make the men appear neat, clean, and soldier-like—Neglect of duty in these Instances, they may rely upon it will reduce them to the ranks—These Orders are not intended to exempt the commissioned Officers of the Companies, from the strictest attention to these things; on the contrary, as it serves to shew the General’s sollicitude in having the men, and their Arms appear in the best order, it is hoped they will double their diligence.
If Col. Brewer inclines to accept the appointment of Barrack-master, he is to proceed directly to discharge the duty of that Office; and as the first business to be done in an Army, is with the Quarter Master of each Regiment, he is to see that the number of men, for which each Barrack was designed; are immediately quartered therein, keeping the regiments together as much as possible, that every Tent may be delivered into the Quarter Master General’s store.
The Regimental Quarter Masters, and their Serjeants, are to cause proper Necessarys to be erected at convenient distances from the Barracks, in which their men are lodged, and see that those necessarys are frequently filled up, any person who shall be discovered easing himself elsewhere, is to be instantly confined and brought before a Regimental Court martial—They are to cause also the Filth, and Garbage, about the Barracks, to be removed and buried, In short, it is in a particular manner the duty of the Quarter Master, to see that the Barracks are kept clean and sweet; the Victuals properly prepared &c.—and although it is the particular business of the Qr Masters, and their Serjeants, to see this done, it is equally necessary, and the duty of the other Officers, to look into this business, as too much care cannot be used in a matter, where the health of the men so much depends upon it.
